DETAILED ACTION
Responsive to the Applicant reply filed on 03/09/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-20 are pending for examination in this Office Action, with claims 1 and 11 being in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Response to Arguments
The claim amendments and remarks filed by the Applicant on 03/09/2021, have been carefully considered and are responded in the following.

In response to the Applicant arguments, page 6 of the Remarks, regarding Claims 1-20 being rejected on the ground of obviousness double patenting, the applicant has chosen to hold the rejection in abeyance.  Accordingly, the rejection remains.



In response to the Applicant arguments, page 7, regarding Claims 3 and 13 being rejected under 35 U.S.C. 112(b) because of each reciting a limitation that lacks sufficient antecedent basis, the amendments have resolved the issues. Therefore, the rejections are withdrawn.

Applicant’s arguments, see page(s) 7-8 of the Remarks, filed 03/09/2021, with respect to the prior art rejection over Ericson have been fully considered and are persuasive.  The 102 rejection of claims 1-20 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,440,015 (hereinafter “USPAT 015”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the subject matter of unlocking a second user account responsive to at least one first user account being known as a safe authentication account.

Regarding claim 1, USPAT 015 anticipates:
A computing device (USPAT 015, CLM. 1: A computing device), comprising: 
a storage device (USPAT 015, CLM. 1: a storage device); and 
logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to: 
receive a request from at least one first user account to unlock a second user account locked responsive to a transaction (USPAT 015, CLM. 1: receive a request from at least one first user account to unlock a second user account locked responsive to a fraud event associated with a transaction), 
determine an applicability of a safe authentication process by the at least one first user account based on a risk level associated with the transaction (USPAT 015, CLM. 1: determine a safe authentication value for the fraud event, the safe authentication value to indicate a risk level associated with the transaction), and 
USPAT 015, CLM. 1: unlock the second user account responsive to the at least one first user account being the safe authentication account and the safe authentication value being greater than a safe authentication threshold value, which means an applicable safe authentication process; see also CLM. 11: the safe authentication value to indicate a risk level associated with the transaction, which is for a measurement of safe authentication process).
In dependent claim 11 is similarly rejected for the same reason as claim 1.
Regarding dependent claims 2-10 and 12-20, they are rejected on the ground of nonstatutory double patenting as being unpatentable because they depend from the rejected base claims 1 and 11, respectively, as being obvious variants of the claims of USPAT 015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1 and 11 each recite a limitation “receiv[ing] a request from at least one first user account, associated with a first user, to unlock a second user account, associated with a second user, locked responsive to a transaction, the first user different from the second user” unclearly, because the word “locked” is separated from the limitation of a second user account.  The Examiner suggests amendment the limitation to “a locked account of a second user” or remove the word “locked.”
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1 and 11, respectively.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
The closest prior art, Ericson (US 20200213298 A1) and newly found Ju reference (US 20200213310 A1) in view of Wang (US 20180041479 A1) do not disclose the features of claims 1 and 11, “receive a request from at least one first user account, associated with a first user, to unlock a second user account, associated with a second user, [locked] responsive to a transaction, the first user different from the second user, determine an applicability of a safe authentication process by the at least one first user account based on a risk level associated with the transaction” in combination with other limitations recited as specified in claims 1 and 11, respectively.    
Ericson teaches using a secondary device to facilitate processing the authentication request from a first device while the second device is nearby and identified by a short range scan, for example through Bluetooth; see par. 0013-0014.  Although Ericson discloses that “the second device may also be selected based on an account with the service provider, for example, if the devices share an account or interact between two or more accounts,” Ericson fails to teach unlocking a second user account … responsive to a transaction with the first user 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/
Examiner, Art Unit 2493
03/23/2021